                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN
                              MILWAUKEE DIVISION

RONALD UNTERSHINE, JULIE VOEKS,                     ) Case No.: 18-cv-1484
MARLENE KANEHL and VESTA BILLS,                     )
Individually and on Behalf of All Others Similarly )) DISCLOSURE STATEMENT
Situated,                                           )
                                                    )
                      Plaintiff,                    )
                v.                                  )
                                                    )
                                                    )
ENCORE RECEIVABLE MANAGEMENT INC.,)
                                                    )
               Defendant.                           )

       The undersigned, counsel of record for Plaintiff, furnishes the following list in

compliance with Civil L. R. 7.1 and Fed. R. Civ. P. 7.1:

I.     MARLENE KANEHL:

       1.      MARLENE KANEHL is a plaintiff.

       2.      MARLENE KANEHL is a natural person.

       3.      No other counsel is currently expected to appear for this plaintiff.

I.     PATRICK BILLS:

       1.      PATRICK BILLS is a plaintiff.

       2.      PATRICK BILLS is a natural person.

       3.      No other counsel is currently expected to appear for this plaintiff.

Respectfully submitted,

Dated: February 6, 2019                              ADEMI & O’REILLY, LLP




                                                 1



         Case 2:18-cv-01484-WED Filed 02/06/19 Page 1 of 2 Document 16
                                  /s/ John D. Blythin
                                  John D. Blythin (SBN 1046105)
                                  Mark A. Eldridge (SBN 1089944)
                                  Jesse Fruchter (SBN 1097673)
                                  Ben J. Slatky (SBN 1106892)
                                  3620 East Layton Avenue
                                  Cudahy, WI 53110
                                  (414) 482-8000
                                  (414) 482-8001 (fax)
                                  jblythin@ademilaw.com
                                  meldridge@ademilaw.com
                                  jfruchter@ademilaw.com
                                  bslatky@ademilaw.com




                              2



Case 2:18-cv-01484-WED Filed 02/06/19 Page 2 of 2 Document 16
